DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the applicant claims that Yc62 defines a distance to an “arrest point”. Where applicant acts as his or her own lexicographer to specifically define a term, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled 
Therefore, for the purposes of this action, the office will interpret “arrest point” as a “critical point”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (PGPUB 20190121064).


a first lens with a positive refractive power (At least the second embodiment Tables 4-6, E1), 
a second lens with a negative refractive power  (At least the second embodiment Tables 4-6, E2), 
a third lens with a positive refractive power  (At least the second embodiment Tables 4-6, E3), 
a fourth lens with a negative refractive power  (At least the second embodiment Tables 4-6, E4), 
a fifth lens with a positive refractive power  (At least the second embodiment Tables 4-6, E5), and 
a sixth lens with a negative refractive power  (At least the second embodiment Tables 4-6, E6);
the camera optical lens satisfies the following conditions (1)-(4) and (5’):
1.50 ≤ R1/d1 ≤ 5.00 (2) (Table 4 where R1 = 1.5603, d1 = 0.776 giving 2.01);
-30.00 ≤ R9/R10 ≤ -8.00 (3) (Table 4 where R9 = 17.825, R10 = -1.1799 giving 15.1); and
-10.00 ≤ R12/R11 ≤ -0.50 (4) (Table 4 where R12 = 1.8258, R11 = -1.8933 giving -0.96); 
where,
d1: an on-axis thickness of the first lens;
d3: an on-axis thickness of the second lens;
R1: an on-axis curvature radius of an object side surface of the first lens;
R5: an on-axis curvature radius of an object side surface of the third lens;
R6: an on-axis curvature radius of an image side surface of the third lens;
R9: an on-axis curvature radius of an object side surface of the fifth lens;
R10: an on-axis curvature radius of an image side surface of the fifth lens;
R11: an on-axis curvature radius of an object side surface of the sixth lens; and
R12: an on-axis curvature radius of an image side surface of the sixth lens.
Zhang does not disclose satisfying the following condition:
3.00 ≤ d1/d3 ≤ 4.00 (1)
However, Zhang teaches a ratio of d1/d3 = 4.08 (Table 4 where d1 = 0.7763 and d3 = 0.19), which is 0.08 from the claimed range. It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the thickness of the first or second lens to satisfy the range above since the claimed ranges and the prior art ranges are close enough that one skilled in the art would Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated to reduce the size of the device.
Modified Zhang does not disclose satisfying the following condition in the second embodiment:
-20.00 ≤ (R5+R6)/(R5-R6) ≤ -2.812 (5’).
However, Zhang teaches an overlapping range in the conditional expression -1.1 < (R6+R5)/(R6-R5) < 3 ([0068]). These expressions are different but result in overlapping values. For example, R5 = 11.8 and R6 = 24 gives -2.93 in applicants expression and 2.93 in Zhang’s expression, satisfying both. Further, Zhang’s actual values (R5 = 10.8356 and R6 = 25.0856) result in a value of -2.52, which is close to applicant’s range.
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify the shape of the third lens of Zhang motivated by improving image aberration correction ([0068]).

Regarding claim 3, modified Zhang discloses further satisfying the following condition (5’-A):
-13.00 ≤ (R5+R6)/(R5-R6) ≤ -2.812 (See the rejection of claim 1 and [0068] of Zhang’s disclosure for overlapping ranges).

Regarding claim 4, modified Zhang discloses further satisfying the following condition (6):
-2.00 ≤ f5/f6 ≤ -0.80 (6) (Table 6 where f5 = 2.05, f6 = -1.69 giving 1.213);
where,
f5: a focal length of the fifth lens; and
f6: a focal length of the sixth lens.

Regarding claim 5, modified Zhang discloses further satisfying the following condition (7):
20.00 ≤ R3/d3 ≤ 50.00 (7) (Table 4 where R3 = 4.2724, d3 = 0.19 giving 22.5);
where,
R3: an on-axis curvature radius of an object side surface of the second lens.


1.00 ≤ R3/R4 ≤ 5.00 (8) (Table 4 where R3 = 4.2724, R4 = 2.2799 giving 1.87);
where,
R3: a curvature radius of an object side surface of the second lens; and
R4: a curvature radius of an image side surface of the second lens.

Regarding claim 7, modified Zhang discloses further satisfying the following condition (9);
0.04 ≤ d11/TTL ≤ 0.20 (9) (Table 4 where d11 = 0.295 and Table 6 where TTL = 4.72 giving 0.063);
where,
d11: an on-axis thickness of the sixth lens; and
TTL: a total optical length from an object side surface of the first lens of the camera optical lens to an image surface of the camera optical lens along an optical axis.

Regarding claim 8, as best understood, modified Zhang discloses further satisfying the following condition (10):
0.10<Yc62/TTLS0.30 (10) (Tables 4 and 5 where Yc62 = 0.546 and Table 6 where TTL = 4.72 giving 0.12, See also the attached document for a graph of the aspheric values disclosed by Zhang);
where,
Yc62: a vertical distance between an arrest point of the image side surface of the sixth lens and an optical axis; and
TTL: a total optical length from an object side surface of the first lens of the camera optical lens to an image surface of the camera optical lens along the optical axis.

Regarding claim 9, modified Zhang discloses further satisfying the following condition (4-A):
-1.00<R12/R11<-0.50 (4-A) (Table 4 where R12 = 1.8258, R11 = -1.8933 giving -0.96).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872